                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division



ALFREDA STALLION,

             Defendant/Petitioner,
                                                          CIVIL ACTION NO. 2:18cv468
      V.                                      [ORIGINAL CRIMINAL NO. 2:14crl37-9]

UNITED STATES OF AMERICA,

             Respondent.


                                              OPINION


      This matter comes before the court on Petitioner's, Alfreds

Stallion,        Motion    pursuant           to   28    U.S.C.       § 2255    ('"Motion"   or

"§ 2255 Motion"). EOF No. 646; see Order of January 30, 2019,

EOF   No.   657     (noting      the      court         will   proceed    on     Petitioner's

submission received on September 4, 2018, EOF No. 646, pursuant

to her Response, EOF No. 656).

                                      I. PROCEDURAL HISTORY


      On    October       22,    2014,        a    federal     grand     jury    returned    an

Indictment against Petitioner and her co-Defendants, Baffour E.

Opoku,     Doretha      Selby-Diggs,           Lisa     Barrett,      Barbara    Bing,    Corey

Etheridge,       Jacqueline      Harris,           Verline     Harris,    Arlette    Johnson,

and   Johnny      Stallion,          in   a    conspiracy       to     commit    health    care

fraud.     EOF    No.     3.    On    March        5,   2015,     a    federal    grand    jury

returned     a    Superseding         Indictment          against      Petitioner    and     her

co-Defendants, Baffour E. Opoku, Barbara Bing, Verline Harris,
Arlette      Johnson,      and Johnny Stallion. ECF No. 197. On                         May 5,

2015,       the    jury      trial     commenced          for     Petitioner         and      her

co-Defendants Barbara Bing, Verline Harris, Arlette Johnson, and

Johnny Stallion.^ ECF No. 268. On June 2, 2015, the jury found

Petitioner        guilty     on   Counts        Thirty-Five       and      Sixty-Seven.       ECF

No. 314. Count Thirty-Five involved False Statements Relating to

Health Care        Matters, in       violation of 18 U.S.C. §§ 1035 and 2,

and     Count     Sixty-Seven        involved        Theft       of     Public    Money,      in

violation of 18 U.S.C. §§ 641 and 2. ECF No. 197.

       On    November      30,    2015,    the      court    sentenced        Petitioner       on

Count Thirty-Five to sixty (60) months imprisonment, three (3)

years      supervised       release,       a    $100.00     special        assessment,        and

$728.00 in restitution. ECF No. 480. On Count Sixty-Seven, the

court sentenced Petitioner to ninety (90) months imprisonment,

to    be    served       concurrently      with     Count       Thirty-Five;      three       (3)

years       supervised       release,          to   run     concurrently         with      Count

Thirty-Five;         a    $100.00    special        assessment;        and   $20,842.16        in

restitution.         Id.    Petitioner         timely     filed       an   appeal,      and    on

August 31, 2017, the Fourth Circuit Court of Appeals affirmed

Petitioner's       conviction        and   sentence.        United      States   v.     Harris,

706 F. App'x 105 (4th Cir. 2017) (Petitioner, inter alia, was an

appellant in this appeal).




       ^ Baffour E. Opoku remains a fugitive
       Petitioner first filed her Motion on August 21, 2018.2 gQp

No. 645. This Motion was defective as Petitioner did not provide

two copies pursuant to Rule 3(a) of the Rules Governing Section

2255 Proceedings      {^^Section 2255 Rules''). On September 4, 2018,

the    court   received   a   second    submission    from   Petitioner,    which

provided the required copies of her Motion under Rule 3(a) of

the Section     2255 Rules. EOF No. 646. Due          to differences between


the    two     submissions,    the     court   issued    a     Striking    Order,

requiring Petitioner to notify the court upon which submission

she is proceeding. EOF No. 655. By a letter dated January 24,

2019, EOF No. 656, Petitioner requested that the court proceed

on her second submission, EOF No. 646, and the court entered an

Order on January 30, 2019, finding Petitioner's first submission

moot    and    indicating     that     it   would    proceed    on   the   second

submission, EOF No. 657.

                                II. LEGAL STANDARDS


                                 A. Habeas Corpus

       A petitioner may challenge a sentence imposed by a federal

court if: (1) the sentence violates the Constitution or laws of

the United States; (2) the sentencing court lacked jurisdiction

to impose the sentence; (3) the sentence exceeds the statutory



     2 The court accepts Petitioner's filings as effectively
filed on the date Petitioner certifies she placed them in the
prison's internal mailing system. See Houston v. Lack, 487 U.S.
266, 276 (1988) (articulating the prison mailbox rule).
maximum; or (4) the sentence                    otherwise subject to collateral

attack." 28 U.S.C. § 2255(a). A sentence is ''otherwise subject

to collateral attack" if a petitioner shows that the proceedings

suffered from "a fundamental defect which inherently results in

a complete miscarriage of justice." United States v. Addonizio,

442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368

U.S. 424, 428 (1962)).

     Petitioner bears the burden of proving one of those grounds

by a preponderance of the evidence. See Miller v. United States,

261 F.2d 546, 547 (4th Cir. 1958). If she satisfies that burden,

the court may vacate, set aside, or correct the sentence. 28

U.S.C. § 2255(b). If the             Motion,     however,      when    viewed against

the record, shows that Petitioner is not entitled to relief, the

court may summarily deny the Motion. Raines v. United States,

423 F.2d 526, 529 (4th Cir. 1970).

                              B. Procedural Default


     Claims that could have been "fully and completely addressed

on   direct     review       based     on       the   record"         are    considered


procedurally     defaulted,     if     raised      for   the    first       time   during

collateral review. Bousley v. United States, 523 U.S. 614, 622

(1998).   In   order    to   obtain    collateral        relief   based       on   issues

that could have been raised on direct appeal, but were not, a

petitioner     must    ordinarily     show      "'cause'    excusing        his

procedural default," and "'actual prejudice' resulting from the



                                            4
errors of which he complains." United States v. Frady, 456 U.S.

152, 167-68 (1982); see also Massaro v. United States, 538 U.S.

500, 504 (2003) (''[CJlaims not raised on direct appeal may not

be raised on collateral review unless the petitioner shows cause

and   prejudice.").        ''^The    existence      of    cause    for   a   procedural

default must turn on something external to the defense, such as

the novelty of the claim or a denial of effective assistance of

counsel." United States v. Mikalajunas, 186 F.3d 490, 493 (4th

Cir. 1999) (citing Murray v. Carrier, 477 U.S. 478, 488 (1986)).

Prejudice    is     shown      when       the    alleged      errors     worked   to   a

petitioner's ""actual and substantial disadvantage, infecting his

entire    trial    with    error     of    constitutional         dimensions."    Frady,

456 U.S. at 170 (emphasis omitted).

      Even in the absence of cause for the procedural default and

resulting prejudice, a petitioner may proceed with a collateral

attack, if she is able to show that a fundamental miscarriage of

justice    would    result     were       her   claim    denied.    United   States    v.

Maybeck,    23    F.3d    888,      892   (4th    Cir.   1994).     To   demonstrate   a

""miscarriage      of     justice,"        a     petitioner    ""must     show    actual

innocence   by     clear    and     convincing evidence." United             States    v.

Williams, 396 F. App'x              951, 953 (4th        Cir. 2010); Mikalajunas,

186 F.3d at 493.
                                   C. Recusal


  Two statutory sections, 28 U.S.C. § 144 and § 455, govern the

recusal of federal district judges. The level of bias necessary

to require disqualification under §§ 144 and 455(a) and (b)(1)

is generally considered to be the same. Liteky v. United States,

510 U.S. 540, 548 (1994).

  Section 144 provides that:

    [w]henever a party to any proceeding in a district
    court  makes   and  files   a  timely   and sufficient
    affidavit that the judge before whom the matter is
    pending has a personal bias or prejudice either
    against him or in favor of any adverse party, such
    judge shall proceed no further therein.

28 U.S.C. § 144. Section 144 requires that the party submitting

the affidavit must accompany it ^^by a certificate of counsel of

record stating that it is made in good faith." Id.; see also In

re Beard, 811 F.2d 818, 827 n.l5 (4th Cir. 1987). Here, although

Petitioner     did    sign   her   motion,     there    is   no   accompanying

certificate of good faith. The procedural requirements of § 144

are strictly scrutinized for form, as well as for sufficiency.

Thus,   the   court   cannot   properly      consider    Petitioner's   motion

under § 144.


     Section 455(a), on the other hand, provides that the judge

may disqualify herself sua sponte "in             any proceeding in      which

h[er] impartiality might reasonably be questioned." Id. Section

455(b) details a      number of situations in           which the   judge must
recuse herself. These include circumstances in which the judge

^^has    a    personal     bias     or      prejudice        concerning        a    party." Id.

§ 455(b)(1). Although this court will only consider whether it

must recuse itself pursuant to 28                           U.S.C. § 455,          the analysis

would similarly apply to a motion under § 144. See Liteky, 510

U.S. at 548.


        In    Liteky, the Supreme Court explained that the § 455(a)

standard was an objective one, thus requiring recusal whenever

""impartiality       might     reasonably              be   questioned."           Id.    Judicial

rulings alone will rarely constitute a valid reason for recusal;

rather they form the basis for an appeal. Id. at 555. Moreover,

judicial        opinions      and      rulings          based    on       current        or    prior

proceedings        likewise       do        not    constitute         a    valid     basis      for

disqualification, ""unless they display a deep-seated favoritism

or antagonism that would make fair judgment impossible." Id.

                            D. Prosecutorial Misconduct


        Petitioner       claims     prosecutorial             misconduct           violated      her

Sixth        Amendment     right       to     retain        counsel       of   choice.         Fifth

Amendment right to            due   process, and              Fifth       Amendment      right to

indictment by a grand jury.

1. Sixth Amendment Right to Retain Counsel of Choice

        ""[T]he    pretrial    restraint of legitimate,                     untainted         assets

needed        to   retain     counsel             of    choice    violates           the      Sixth


Amendment." Luis v. United States, 136 S. Ct. 1083, 1088 (2016).
Untainted      assets    are    property       that        ^^belongs       to    the    defendant

pure   and     simple,"       and    are     not     '^otherwise        ^traceable'            to    a

crime."    Id.    at    1090.       However,        Luis      did    not    announce       a    new

substantive      constitutional         rule       or    watershed         rule    of    criminal

procedure      that     is    retroactive           on    collateral            review.    United

States    V.    Hopkins,       920     F.3d    690,        702-04      (10th       Cir.    2019).

Moreover,      Luis    only    pertains        to       untainted      assets.         Luis,    136

S. Ct. at 1088.


2. Fifth Amendment Right to Due Process

       ^^DJue process is violated not only where the prosecution

uses perjured testimony to support its case, but also where it

uses evidence         which    it    knows    creates         a   false     impression         of a

material fact." Hamric v. Bailey, 386                         F.2d    390, 394          (4th   Cir.

1967) (citing Miller v. Pate, 386 U.S. 1 (1967)). '^MD]ue process

requires       that     the     prosecution              refrain       from       deliberately

misrepresenting         the    truth    when        presenting        its       case."    Id.       To

prevail on a claim regarding perjured testimony. Petitioner is

''required to demonstrate that: (1) the testimony was false; (2)

the Government knew the testimony was false; and (3) there is a

reasonable       probability         that     the       false       testimony      could       have

affected the verdict." United States v. Roane, 378 F.3d 382, 400

(4th Cir. 2004) (internal citations omitted).

       Under Brady v. Maryland, 373 U.S. 83 (1963), the government

"violates a       defendant's        right to           due   process       if it       withholds



                                              8
evidence    that       is   favorable     to    the   defense    and      material       to    the

defendant's guilt or punishment." Smith v. Cain, 565 U.S. 73, 75

(2012)    (citing       Brady,      373   U.S.    at 87).       To    make    out    a    Brady

violation.       Petitioner        must   show    that    the    undisclosed         evidence

is:    (1) favorable         to    Petitioner     because       it   is    exculpatory          or

impeaching; (2) material to Petitioner's defense; and (3) the

government had such information before and failed to disclose

it. United States v. Wilson, 624 F.3d 640, 661 (4th Cir. 2010).

^^Evidence is        ^exculpatory' and          ^favorable' if it ^may make the

difference       between          conviction      and    acquittal'          had    it        been

disclosed and used effectively.'" Id. (quoting United States v.

Bagley, 473 U.S. 667, 676 (1985)). ''[E]vidence is material only

if there is a reasonable probability that, had the evidence been

disclosed       to   the    defense,      the    result of      the    proceeding         would

have been different." Bagley, 473 U.S. at 682.

3. Fifth Amendment Right to Grand Jury Indictment

       ^^The right to have the grand jury make the charge on its

own judgment is a substantial right which cannot be taken away

with or without court amendment." Stirone v. United States, 361

U.S.     212,    218-19       (1960).      ''[A]fter     an     indictment          has       been

returned    its      charges       may    not    be   broadened       through       amendment

except    by     the    grand      jury   itself."       Id.    at    215-16.       Thus,       ^^a

constructive amendment violates [a defendant's] Fifth Amendment

right to be indicted by a grand jury." United States v. Randall,
171   F.3d   195,     203   (4th     Cir.    1999).     A   constructive    amendment

occurs



      [wjhen the government, through its presentation of
      evidence and/or its argument, or the district court,
      through  its  instructions  to the  jury,  or  both,
      broadens the bases for conviction beyond those charged
      in the indictment[,] . . . '''such that the defendant is
      actually convicted of a crime other than that charged
      in the indictment."


Id. (first citing United States v. Redd, 161 F.3d 793, 795 (4th

Cir. 1998); and then quoting United States v. Schnabel, 939 F.2d

197, 203 (4th Cir. 1991)).

                   E. Ineffective Assistance of Counsel


      To prevail on an ineffective assistance of counsel claim.

Petitioner     must    show    that:    (1)       her   attorney's    representation

"fell below an objective standard of reasonableness"; and (2)

due    to     counsel's        unprofessional           errors.     Petitioner     was

prejudiced. See Strickland v. Washington, 466 U.S. 668, 687-88

(1984). To demonstrate actual prejudice. Petitioner must show "a

reasonable     probability      that,        but for     counsel's    unprofessional

errors,      the    result     of      the     proceedings        would    have   been

different." Id. at 694.


                            III. GROUNDS FOR RELIEF


      Petitioner      raises    four    (4)       grounds for     relief, each    with

numerous     subparts.      Ground    One    (a)    through   (i)    alleges   various

errors involving judicial misconduct. Ground Two (a) through (h)

alleges various issues of prosecutorial misconduct. Ground Three



                                             10
(a) through (j) raises various claims of ineffective assistance

of counsel. Ground Four (a) and (b) alleges collusion among the

trial    court,    the      prosecutor,        and     Petitioner's      counsel.    Each

ground will be addressed in turn.

     Moreover,         at   a      threshold        level,    the   court    notes   that

transcripts       of     the       sixteen-day        jury     trial    proceeding       in

Petitioner's      case,       as   well   as    of    her    sentencing,     are   all   of

record in    the case, and were all filed prior to Petitioner's

direct appeal. ECF Nos. 499, 500, 501, 502, 503, 504, 505, 506,

507, 508, 509, 510, 511, 512, 513, 514, 518, 519, 520.

                                A. Judicial Misconduct


     In Ground One, Petitioner claims that trial court judicial

misconduct, set forth in Ground One                     (a) through      (i), requires

recusal of the undersigned judge. Consequently, the court will

first address Ground One              (a) through           (i) to determine whether

recusal is warranted under the legal standards set forth supra

Part II.C.


     Ground    One      (a)     asserts   that       the     ^Mt]rial   court   erred    by

^Arbitrarily imposing a Predetermined Sentence' on Movant." The

record    clearly      reflects       that      no    predetermined       sentence       was

imposed on Petitioner or any other co-Defendant in this health

care fraud case. Attached hereto, as demonstrative Exhibit A, is

a summary spreadsheet prepared for the court by the probation

office to reflect the sentencing outcome of each                            Defendant in



                                               11
the    case,    together     with   his     or    her    base    offense        level,    the

guidelines       adjustments      applied,       the    guidelines         as   determined

before objections, the guidelines determined after findings were

made     before    sentencing,        the    statutory          penalties,        and     the

sentence       imposed.^    The     record       of     this    case    and      of     these

Defendants,       and     their   sentencings,          clearly      shows      that     each

Defendant      received individual consideration                 based on       his or    her


background       Pre-Sentence       Report       C^PSR"),       involvement        in     the

offense,       criminal    history,    and       all    of     the   factors     under     18

U.S.C. § 3553.4


       The statement in Ground One (a), quoted by Petitioner, was

allegedly made during the sentencing of co-Defendant Jacqueline

Harris.^ The statement, as quoted, 'Mn]o one is just receiving



     3 The facts reflected in the spreadsheet in Exhibit A are of
public record as part of the sentencings of each Defendant and
do     not   reflect      confidential      material         from    the    Pre-Sentence
Reports C'PSRs''). See infra note 4.

     4 Petitioner alludes that somehow the use of a spreadsheet
as a reference is inappropriate. The spreadsheet is merely a
summary of the existing record, reflecting the sentencing status
of each Defendant in the case at the time. See supra note 3. The
spreadsheet   summarizes   voluminous  records   involving   a
sophisticated, multi-defendant health care fraud conspiracy.
Such spreadsheets are used by probation officers and courts as
reference tools, nothing more, and are never a substitute for
the record itself and the PSRs.


     5 Ms. Harris, even though she initially obstructed justice
by lying to the grand jury in the case, pled guilty immediately
and fully accepted responsibility for her involvement in the
health care fraud. Ms. Harris's guidelines range was 70 to 87
months incarceration, and she received a variant sentence of 60


                                            12
probation, everyone on this case is going to prison," is not in

the record. Even assuming such a statement was made, or one to

that effect, the context of any statement at a sentencing would

be    essential.      The    context         would    have    been       in    regard    to    the

nature    and    circumstances          of    the    Defendant(s)         involvement         in   a

2.4 million dollar health care fraud conspiracy.

       Ground       One    (b)    asserts       that    the       trial       court    erred       by

refusing to allow Petitioner to present favorable evidence at

sentencing,      thereby         violating      the    due    process         clause. A full

review of the record, particularly the sentencing proceeding of

Petitioner,      provides         no    support      for    this    allegation.         See    EOF

Nos. 518, 519.

       Ground One (c) alleges that the trial court made an unfair

and biased statement to co-Defendant, Jacqueline Harris, while

she    was     testifying         as    a    government       witness         at     trial.    Tr.

Proceedings Day 7 at 1625-1734, EOF No. 506. Petitioner again

offers    no    context      for       the   statement       in    Ms.    Harris's      lengthy

testimony or any support for Petitioner's conclusion that ^^the

outcome      [for    Petitioner]            might    have    been    not       guilty    on    all

counts,"       but   for    this       statement.       Forty-five            (45)    government

witnesses      testified         and   five    (5)    Defendant      witnesses         testified


months imprisonment under the factors of 18 U.S.C. § 3553. She
later testified at the trial of this case and received a further
sentence   reduction.  As  an   aside,  and   only  because  of
Petitioner's allegations in the § 2255 Motion, Ms. Harris is an
African American female. See infra discussion of Ground One (e).


                                                13
in this multi-week trial, and Petitioner's claim that she might

have   been     found     not    guilty     due     to    one     statement    during    Ms.

Harris's      testimony         is   belied        by    the     overwhelming       evidence

against her in the case.

       Ground One (d) alleges that the trial court interfered with

the defense cross-examination in giving erroneous advice on who

was an ^^Expert Witness." The full record of trial was before the

court of appeals and continues to be before this court now. The

record       reflects       no       improper           interference       with     defense

cross-examination, no erroneous expert witness instruction, and

no   error    in    instructing       the     jury       that    they   could '"use     your

common sense" in           judging the evidence,                 because   they can. The

errors alleged here are simply without basis in the record or

the law.


       Ground      One    (e)    details    various        sentencing       disparity   for

individuals        from    other      circuits,          other    judges,     and    amongst

co-Defendants. Many of the cases listed were not before this

court or in this circuit, i.e.. United States v. Farha, United

States V. Behrens, United States v. Kale, United States v. Clay,

and United States v. Ajoku.^ Another case cited by Petitioner was



     ® Although Petitioner's citation to these cases did not
include a case number. Petitioner is likely referring to United
States V. Farah et al., No. 8:ll-cr-115 (M.D. Fla.), and United
States V. Ajouku, No. 2:08-cr-1094-5 (C.D. Gal.) See United
States V. Clay, 832 F.Sd 1259, 1266 (11th Cir. 2016) (noting
corresponding sentences for defendants Todd Farha, Paul Behrens,


                                              14
United States v. Welsh, 2:04crl48-l (E.D. Va. 2004) (Smith, J.).

Mr. Welsh received a sentence from the undersigned judge of 240

months for his involvement in a conspiracy to commit mail and

wire    fraud,   and    he   remains    incarcerated          on    this    sentence.   The

case    involving      Mr.    Welsh    offers      no    support      for    Petitioner's

allegations      of    sentencing      disparity        due    to   racial    and   gender

bias in her case. Mr. Welsh, a Caucasian male, was sentenced to

20   years incarceration for his involvement in a mail and wire

fraud      conspiracy.      Petitioner,     an    African      American      female,    was

sentenced to 7^ years for her involvement in this health care

fraud conspiracy. Mr. Welsh's situation and case are simply not

on point with Petitioner's and actually negate her allegations

of racial and gender bias against her. In sum. Ground One (e) is

an example of this § 2255 Motion being rife with unsupported,

inaccurate,          rambling,        and        irrelevant          information        and

allegations.

       Moreover, the summary spreadsheet, attached to the Opinion

as demonstrative Exhibit A, reflects that' the Defendants in this


William Kale, and Peter Clay, who were involved in a health care
fraud);  Judgment,  ECF   No.  371,   United  States v.  Ajouku,
No. 2:08-cr-1094-5  (C.D.   Cal.   June   13,  2011) (sentencing
defendant Ajouku to 13 months on each of four counts of false
statements relating to health care matters to run concurrently).
The facts of these cases, i.e., the nature, duration, and amount
of   the    fraud;    the    involvement     of    the    defendants        therein;    the
criminal history of these defendants; and the factors of 28
U.S.C. § 3553(a), all differed in varying respects. It serves no
purpose to belabor them further                  here,    as    they   do    not support
Petitioner's habeas corpus case.


                                            15
case    received    guideline      sentences     based       upon    their    criminal

history, their       offense level, their involvement in                 the crime,

their     acceptance       of   responsibility,       and     the    factors     under

18 U.S.C. § 3553(a). As noted previously, Jacqueline Harris did

receive a variant sentence of 60 months.'' There was no sentencing

disparity in this case, as reflected in the record of this case

and in the other cases cited by Petitioner. An examination of

each of these cases on its own merits will clearly support this

conclusion. The allegations here are simply not supported by the

records of the cases.


       In summary, there is no evidence of racial or gender bias

or   disparity      in   the    sentencing     of    Petitioner.®       All    of   the

Defendants in this health care fraud case were African American,

four     being   male    and    eight    being      female,    and    there    is     no

disparity among the sentences in this case or between this case

and the other cases cited by Petitioner, many of which were not

in   this   court    and    involve     individuals     of    varying    race,      sex,

criminal history, and circumstances. Ground One (a) through (e)

lack merit and record support.



        See supra note 5. Only one other Defendant, Glenda
Fauntleroy, who was charged with a misdemeanor and was sentenced
by United States Magistrate Judge Douglas E. Miller to five
months imprisonment, received a sentence below her guideline
range.


     ® The text of this footnote is set forth in Appendix A to
the Opinion and filed UNDER SEAL.


                                          16
       Next, Ground One (f) alleges that the trial court erred by

allowing the government to switch the original indictment. This

ground   is     frivolous.         There       was   absolutely        no    tampering      with

evidence,     no      evidence     was     compromised,         and    no    indictment      was

improperly switched. The court simply cannot address a negative

that   does     not    exist     with     no    record    support,      and     Petitioner's

allegations are just that.

       Ground One (g) alleges that the trial court erred in not

declaring a mistrial, once it was determined that the jury was

tainted. First, the jury was not tainted. Second, there was no

motion for a mistrial and no mistrial was warranted.


       Ground      One     (h)    alleges       that     the    trial       court    erred    by

including a sixteen (16) level enhancement for the loss amount

in Petitioner's case. There is no merit to this argument; it was

raised   on     appeal,      and    the    Fourth      Circuit        concluded      that    the

trial court properly applied the enhancements relating to loss

amount because           ^^the   record    reveals       that    the    Government proved

the amount of loss to the requisite degree of certainty and that

the    district        court's         resulting       estimate        was     not    clearly

erroneous." United States v. Harris, 706 F. App'x 105, 107 (4th

Cir. 2017) (citing United States v. Catone, 769 F.3d 866, 876

(4th Cir. 2014); U.S.S.G. § 2B1.1 cmt. n.3(c)).

       Finally,       Ground     One    (i)     claims    that    the       above   litany    of

^Vudicial     Misconduct"          requires      a   recusal.      First,      none    of    the



                                                17
allegations     are   meritorious,           and    they      all      involve       judicial

rulings. See, e.g., Liteky v. United States, 510 U.S. 540, 555

(1994). Further,      these      are    allegations involving                trial errors

and   they   should   all    have      been    raised      on    appeal       and    are    now

procedurally defaulted. See, e.g., Bousley v. United States, 523

U.S. 614, 622 (1998).^ Moreover, not only are they procedurally

defaulted, but there is no miscarriage of justice in this case,

see, e.g.. United States v. Mikalajunas, 186 F.Sd 490, 492-93,

495-96   (4th     Cir.      1999),      as     Petitioner's            guilt       beyond     a

reasonable     doubt on    the   counts       of conviction           for    which   she    was


sentenced was based upon overwhelming evidence in a sixteen-day

jury trial.

      Accordingly,        Petitioner's             collateral          attack        on     her

conviction and sentence based on judicial misconduct fails, and

there is no basis upon which to recuse the undersigned. Ground

One is DENIED.


                         B. Prosecutorial Misconduct


      Ground    Two   (a)     through         (h)     allege         various    claims       of

prosecutorial     misconduct.       Ground      Two    (a)      alleges      prosecutorial

misconduct     because    Petitioner     was       ^^unable     to    sell   her     2006   BMW


because [of] a pretrial freeze on her assets," and therefore she

was unable to obtain an attorney of her choice. She claims she



      5 Ineffective assistance of counsel did not occur to excuse
the default. See infra Part III.C.



                                          18
was     then    forced          to        accept       an     ineffective             court-appointed

attorney. She further claims the United States did not have the

legal     authority              to        restrain           her           assets.        First,       her

court-appointed           attorney,             Mr.    Yarow,         was    not ineffective.           See

infra Part III.C. Further, Petitioner is simply wrong about her

frozen assets; her assets were legally restrained. See ECF No. 7

(Mot.    Restraining            Order);         ECF    No.        8   (Restraining         Order);     ECF

No. 445       (Mot.       Unseal          Mot.        Restraining            Order     &    Restraining

Order); ECF No. 447 (Order Unsealing Mot. Restraining Order                                               &

Restraining Order).

      Ground        Two     (c)        alleges             prosecutorial             misconduct        with

respect to the government's Motion to Depose, the Preliminary

Forfeiture      Order,          and       the    obstruction            of    justice       enhancement

Petitioner      received             at    sentencing.                Contrary       to    Petitioner's

assertion, the prosecutors did not perjure themselves when they

represented         in    the     Motion          to       Depose       Petitioner         that    ''[t]he

government      has       reached          out        to    the       defendant       twice,      through

counsel, to inquire about the whereabouts of the 2006 BMW." ECF

No.     400    at        1-2.     At       the        sentencing             proceedings       held      on

November 5,         2015,        Petitioner's-              attorney          confirmed      that       the

government contacted him twice regarding the whereabouts of the

2006 BMW. Sentencing Tr. Part I at 32, ECF No. 518. Nor did the

prosecutors      perjure          themselves               when       they    represented         in   that

same motion      that 'Mo]n               both occasions, the                  defendant indicated



                                                      19
to     the    government,       through     counsel,     that      she       refused     to

cooperate in the endeavor to find the forfeited 2006 BMW." Mot.

Depose at 2. Petitioner's attorney clarified at the sentencing

proceedings held on November 5, 2015, that on the first occasion

he   was     contacted,    he     indicated     Petitioner's       unwillingness         to

cooperate without speaking with Petitioner. Sentencing Tr. Part

I at 32. Petitioner was not prejudiced by this miscommunication

between prosecutors and Petitioner's attorney, because the court

accepted      Petitioner's        attorney's       clarification     and       indicated

that the court did not attribute the first refusal to cooperate

to     Petitioner.     Id.      at 33.    Moreover,     the     court        denied    the

government's Motion          to    Depose, ECF No.       400,      by Order entered

December 2, 2015, ECF No. 484.

       Nor was the Preliminary Order of Forfeiture in retaliation

for any complaint Petitioner may have made to the Virginia Bar

Association. The Restraining Order, served on Petitioner at the

time of her arrest on October 24, 2014, put Petitioner on notice

that    her   2006   BMW     325i   would     be   subject    to    forfeiture         upon

conviction. Restraining Order at 2, 5, ECF No. 8; Sentencing Tr.

Part II at 21-22,          ECF No. 519.       Thus,    the Preliminary Order             of

Forfeiture, ECF No. 365, simply ordered the forfeiture of the

2006 BMW      325i following        Petitioner's       conviction     in      accordance

with    the   notice   Petitioner        previously     received.        A   Motion    for

Entry    of   a   Final    Order    of    Forfeiture    was   then       filed   by    the



                                           20
government       on     April     26,        2016,        ECF     No.       527,       well      after

Petitioner's conviction and sentencing in 2015. The court then

entered    the    Final       Order    of    Forfeiture          on    April       28,    2016.    ECF

No. 528.


       Furthermore,           there     is     no         evidence          of      prosecutorial

misconduct with respect to the enhancement Petitioner received

at     sentencing       for     obstruction          of    justice.           At    the        initial

sentencing       proceedings          held    on     November          5,   2015,         the    court

continued        Petitioner's          sentencing           proceeding              and        ordered

briefing regarding the obstruction of justice enhancement. The

transcript       of   the      continued       sentencing              proceedings         held     on

November      30,     2015,      shows       that     the        court        heard       evidence,

considered the          relevant legal authority, and made findings on

the record regarding the appropriateness of the enhancement for

obstruction of justice. Sentencing Tr. Part II at 20-27.

       Ground     Two     (e)    alleges       that        the        prosecutor,         with     the

assistance       of   Petitioner's           attorney,           tampered          with    evidence

during trial. Specifically, Petitioner claims that she located

Zaneta Campbell's file during the trial and showed her attorney

over    200   progress        notes    in    the    file        that    she      did     not    write.

Petitioner further claims that her attorney showed these notes

to the government during a recess, but the                               notes      were missing

from her attorney's file after the recess. There is no support

in the record for these allegations. No recess was taken during



                                               21
Petitioner's       attorney's        cross-examination          of    Zaneta     Campbell.

Tr.    Proceedings     Day     7     at 1603-04.      To     the     extent     Petitioner

alleges    the     transcript        of     the    trial   was       altered,     she    has

provided no support for that allegation.

        Ground Two (g) alleges ''inconsistent findings" related to

Petitioner's progress notes that were dated during the time that

Petitioner    was    on    vacation.        Petitioner     is      mistaken     that    this


finding is inconsistent with a finding that she submitted false

progress notes. A finding that Petitioner's progress notes were

dated during the time she was on vacation would be consistent

with a finding that the progress notes were false.

        Finally,   Ground      Two    (b)    (prosecutor      knowingly        used false

evidence    to     convict     Petitioner),         Ground      Two    (d)     (prosecutor

violated    Brady    v.    Maryland),        Ground    Two    (f)     (prosecutor       used

false     testimony       of   Zaneta       Campbell),       and      Ground      Two    (h)

(prosecutorial      misconduct        by     a    constructive        amendment    to    the

indictment) have absolutely no record support and are replete

with    mischaracterization of the               record facts and context within


which these allegations are made by Petitioner. They merit no

further discussion by the court.

       Accordingly,        Petitioner's            collateral         attack      on     her

conviction and sentence based on prosecutorial misconduct fails.

Ground Two is DENIED.




                                             22
                   C. Ineffective Assistance of Counsel


        Ground Three (a) through (j), allege ineffective assistance

of counsel ranging, inter alia, from counsel being ineffective

for not objecting to the two-point enhancement for obstruction

of   justice    under    U.S.S.G. § 3C1.1;           to    counsel       not    pursuing      a

mitigating      role    reduction        under     U.S.S.G.      § 3B1.1;       to    counsel

intimidating      and   threatening           Petitioner        about    sending      her   to

prison,    if    she    refused      a    "Plea     Deal";       to     counsel      secretly

recording his visits with Petitioner and eavesdropping on her by

using a cell phone; to counsel lying about the whereabouts of

Doretha    Selby-Diggs;        to   counsel        committing         violations      of    her

constitutional rights to due process and a fair trial; and to

counsel's       inadequate     representation             and    general        failure     to

provide      competent         representation             throughout           her     trial,

sentencing,       and    direct      appeal.        The     litany        of    claims      of

ineffective assistance of counsel simply are without merit.

        For example, the court has already addressed the lack of

merit of the objections to the enhancement for obstruction of

justice at sentencing, and the Preliminary Order of Forfeiture

and the claim       under United States v. Luis, both                      regarding the

freezing of her pretrial assets. See supra Part III.B. Rehashing

these     allegations     is    to       no    avail.      Also,       counsel       was    not

ineffective for failure to pursue a mitigating role reduction,

as the petitioner        was not entitled to such. Regardless of her



                                              23
unproven claims of threats and intimidation by prosecutors and

counsel for her to enter a plea deal, Petitioner accepted none

and    went       to   trial.    There      is      no     evidence       whatsoever         of    any

misrepresentations about the whereabouts of Doretha Selby-Diggs,

nor    is   there      any    evidence      whatsoever         about       counsel       violating

Petitioner's           confidentiality              by      recording       his        visits       or

eavesdropping on her through use of a cell phone. There was no

prosecutorial misconduct to which counsel could object regarding

a   constructive          amendment       of     the       indictment.         See    supra       Part

III.B.      The    bottom     line   is    that       the    record      reflects       Petitioner


had a full and fair sixteen-day trial, after which she was found

guilty by the jury of False Statements Relating to Health Care

Matters, in violation of 18 U.S.C. §§ 1035 and 2, and Theft of

Public      Money,       in   violation        of     18    U.S.C.       §§ 641       and    2.    ECF

No. 197; see also United States v. Harris, 706 F. App'x 105 (4th

Cir.    2017)      (affirming        Petitioner's           convictions         and     sentence).

Her    recitation        of   her    counsel's           errors     in   this     court      and   on


appeal      are    without      record     support,          and    show    no       violation     of

Strickland;        Mr.    Yarow's     representation               did   not     fall    below      an

objective         standard     of    reasonableness,           and       Petitioner         was    not

prejudiced.

       Accordingly,           Petitioner's               collateral        attack           on     her

conviction         and    sentence        based       on    ineffective          assistance        of


counsel fails. Ground Three is DENIED.




                                                 24
                                    D. Collusion


      In Ground Four, Petitioner alleges ''Collusion of Judicial

Misconduct, Prosecutorial Misconduct and Ineffective                       Assistance

of Counsel," set forth in Ground Four (a) and (b). Ground Four

is largely duplicative of Petitioner's claims raised in Grounds

One through Three.

      Ground Four (a) claims that the court, the government, and

counsel     colluded   to     suppress     critical       Brady      material   by   not

providing     correspondence        from   Mr.    Opoku    to    Petitioner     or   the

jury. To the extent this ground is duplicative                         of Ground     Two

(d), it is meritless. See supra Part lll.B. To the extent this

ground refers to different correspondence from Mr. Opoku, there

was   no    Brady   violation,       because,      as   Petitioner       admits,     the

government        disclosed     a     copy       of     the     correspondence        to

Petitioner's counsel.


      Moreover, Ground Four (a) alleges that the trial court, the

prosecutor, and Petitioner's counsel violated her constitutional

rights by being "in contact with Mr. Opoku throughout the entire

case." Mr. Opoku, the alleged leader of the health care fraud

conspiracy, remains a fugitive.                 He has never made an appearance

in this court in this case. Had a judicial or law enforcement

officer     had   knowledge    of    his   whereabouts,         he   certainly   would

have been taken into custody for trial in this matter. There was


           See supra note 1 and accompanying text


                                           25
no information to be released to the jury or the                           movant about

Mr. Opoku. Any information on the whereabouts of Mr. Opoku would

have been given to the appropriate federal authorities to locate

and arrest him. Again,            to date, Mr. Opoku           remains      a fugitive

from justice in this case, and his whereabouts are unknown to

the court.


       Basically,       Ground   Four   (b)    claims   that the         cumulation    of

all of the errors previously alleged in the                        petition    violated

Petitioner's       constitutional       rights.    As   discussed          supra    Parts

III.A, III.B, and III.C, Petitioner's individual claims of error

are meritless, and thus. Petitioner's constitutional rights were

not violated by the cumulation of the errors she alleges.

       To the extent that Ground Four (b) is a summary allegation

of    collusion     and    cumulative     errors   of    the       trial    court,    the

prosecutor,       and   Petitioner's counsel, all of               which    she    claims

led   to   a   violation     of   her    rights    to   a    fair     trial    and    due

process. Petitioner requests that she be exonerated of guilt and

that a mistrial be declared. The frivolity of the allegations in

Ground     Four    of     collusion     that   should       lead    to     Petitioner's


exoneration deserve no further discussion from the court.


        Accordingly,        Petitioner's        collateral         attack      on     her

conviction and sentence based on collusion fails. Ground Four is


DENIED.




                                          26
                                    IV, CONCLUSION


      The    Motion,    files,      and   records        of    the     case     conclusively

show that Petitioner is entitled to no relief. Accordingly, the

court will neither hold an evidentiary hearing. United States v.

Baysden, 326 F.2d 629, 631 (4th Cir. 1964), nor order the United

States to file         responsive     pleadings, Raines v. United States,

423   F.2d    526,     529   (4th    Cir.      1970).     For        the    reasons   stated

herein.      Petitioner's     Motion      is     DENIED        and    DISMISSED       in   its

entirety.

      Petitioner is ADVISED that she may appeal from this Opinion

by forwarding a written             notice of appeal to the Clerk of the

United    States     District       Court,     United         States       Courthouse,     600

Granby Street, Norfolk, Virginia 23510. Said written notice must

be received by the Clerk within sixty (60) days of the date of

this Opinion. For the reasons stated herein, the court declines

to issue a certificate of appealability. The Clerk is DIRECTED

to forward a copy of this Opinion to Petitioner; to the United

States      Attorney    at   Norfolk;        and    to    Petitioner's            trial    and

appellate counsel, Richard S. Yarow.

      IT IS SO ORDERED.

                                                                (sL
                                                 Rebecca Beach Smith
                                                 United States District Judge

                                                 REBECCA BEACH SMITH
                                          UNITED STATES DISTRICT JUDGE


August ^ , 2019

                                            27
